DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. Para. 0012: line 9, “shelf move” should be “shelves move”.
2. Para. 0023: Page 9, lines 1-4 should be revised to address grammatical errors.
3. Para. 0027-0028 are not clear.  What exactly does Applicant mean by the first and second deposit shelves may match each other, or are different from each other?
4. Para. 0029: line 4, Applicant should insert a “,” after “condition”.
5. Para. 0034: Applicant should revise, “different positions WST” for clarity.  It appears that Applicant means, “convey the sorting shelf SSI between a plurality of work station (WST) positions.”  Also, Applicant may simply use the term, “between a plurality of work stations (WST) to simplify.
6. Para. 0036: Applicant states that the deposit shelves “deposits” the articles, which is unclear.  This is not the typical use of the word “deposit”.  It appears that the 
Para. 0054: Applicant should revise the phrase, “different positions WST”.
Applicant should review and address the entire specification for issues relating to grammar and unclear terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Relative to claim 1, several terms are unclear.  For instance, in lines 11-13, “executed repeatedly while changing the work station until the sorting shelf accommodates prescribed articles” is unclear.  Below is an example.  Does Applicant mean: 


a plurality of movable shelves configured to be able to accommodate at least one article; and
a control device configured to control the movement of each of the shelves, wherein the control device causes a series of processes of moving a sorting shelf selected from the plurality of shelves to a work station that is selected from a plurality of work stations, and 
moving articles from a deposit shelf disposed at the selected work station to the sorting shelf during a picking operation, wherein the sorting shelf continuously moves to another work station of the plurality of work stations to move articles from a deposit shelf disposed at the another work station to the sorting shelf during a subsequent picking operation, wherein the sorting shelf continues to move to a further work station to repeat the picking operation until the selected sorting shelf accommodates all the prescribed articles.”?
Relative to claim 2, Applicant should consider revising the language.  How many deposit shelves is Applicant referring to since there are multiple work stations for performing the picking operation?  It is not clear as to whether a deposit shelf is disposed at each of the workstations based on claim 1. It appears that Applicant intends that a deposit shelf is located at each of the work stations during a picking operation.  Does Applicant mean: “wherein the deposit shelves disposed at the work stations are selected from the shelves”?

Relative to claim 4, does Applicant mean: “wherein the control device moves the selected sorting shelf that has accommodated all of the prescribed articles to a shipping place, and the control device returns the selected sorting shelf to a shelf storage location comprising a plurality of shelves after the articles accommodated in the sorting shelf have been picked out at the shipping place.”?
Relative to claim 5, Applicant should consider revising the terms “prescribed position” for clarity.  Applicant should address this terminology throughout the claims.  See the suggestion of claim 1 above.  Also, it appears that the “prescribed positions” are actually work stations.  Applicant should consider clarify this language.
Relative to claim 6, it is unclear as to what Applicant means by, “the first and second shelved match each other”.
Relative to 8, the claim is unclear because the specification suggests moving a sorting shelf from an original work station, to another work station based on a condition, such as if the another work station can perform an operation sooner than an original work station.  This is different from the sort shelf moving to another work station once items are filled at the original work station.  It is not clear as to what Applicant means in this claim.  The language needs to be revised for clarity.

Relative to claim 13, does Applicant mean: “wherein the estimated operation start time is calculated using at least one of: 
a time required for the second deposit shelf to arrive at the subsequent position, and 
a time required for the sorting shelf to arrive at the subsequent position.”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountz et al (US PG. Pub. 2008/0167884).  Relative to claims 1-3, Mountz discloses: a picking assistance system (10)(Fig. 1) that supports a picking operation (Para. 0014), comprising:

a control device (12)(Fig. 1) configured to control the movement of each of the shelves (30, 32)(Fig. 1), the control device (12)(Fig. 1) causes a series of processes of moving a sorting shelf (32)(Fig. 1) selected from the shelves (30, 32)(Fig. 1) to a work station (50)(Fig. 1) selected from a plurality of work stations (Para. 0026) and moving articles (40)(Fig. 1) from a deposit shelf (30)(Fig. 1) disposed at the selected work station (50)(Fig. 1) to the sorting shelf (32)(Fig. 1) by a picking operation to be executed repeatedly while changing the work station (50)(Fig. 1) until the sorting shelf (32)(Fig. 1) accommodates prescribed articles (40)(Fig. 1)(Para. 0026; order holders, 32, are moved to a station 50, and inventory holders, 30, are moved to a station, 50, where the operator transfers items from the inventory holders, 30, into the order holders, 32; the order holders move from station to station, 50); 
the deposit shelf (30)(Fig. 1) is selected from the shelves (30, 32)(Fig. 1) and is disposed at the work station (50)(Fig. 1); and
the control device (12)(Fig. 1) causes the prescribed series of processes (see tasks, such as moving order holders, 32, throughout the warehouse to multiple stations, 50) to be executed repeatedly until the sorting shelf (32)(Fig. 1) accommodates the prescribed articles (items in order, 42)(Fig. 1) on the basis of prescribed instruction information (tasks instructions based on “order information”) for instructing accommodation of the prescribed articles (40) in the sorting shelf (32)(Fig. 1)(Para. 0026; 0023).


selecting a sorting shelf (32)(Fig. 1) from a plurality of movable shelves (32) capable of accommodating at least one article (40)(Para. 0034, particular order holder, 32, is selected);
moving articles (40) from a first deposit shelf (30)(Fig. 1) to the sorting shelf (32) by a picking operation performed at a prescribed position (Para. 0039; 0026);
moving the sorting shelf (32)(Fig. 1) to a subsequent prescribed position (another inventory station, 50; Para. 0026); and
moving articles from a second deposit shelf (another holder, 30, located at the other inventory station)(Fig. 1) to the sorting shelf (32)(Fig. 1) by a picking operation performed at the subsequent prescribed position (Para. 0026; 0045); 
the first and second deposit shelves (30)(Fig. 1) are selected from the plurality of movable shelves (30, 32)(Para. 0033-0034), and the first and second deposit shelves (30)(Fig. 1) match each other (see Fig. 1; inventory holders may have the same configuration)(Para. 0021); 
the first and second deposit shelves (30) are different from each other (the holders, 30, may be different from each other and may not be the same holder, 30, since there are a plurality of holders; the holders, 30, may store different items for filling orders; Para. 0026); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz in view of Brazeau (US Patent No. 11,076,137).  Relative to claim 4, Mountz discloses: the control device (12)(Fig. 1) moves the sorting shelf (32)(Fig. 1) that accommodates the prescribed articles (40) to a shipping place (52)(Fig. 1)(Para. 0044). 
Mountz does not expressly disclose: the control device returns the sorting shelf to a place of the shelves are present after the prescribed articles accommodated in the sorting shelf is picked out.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mountz so that the control device returns the sorting shelf to a place where the shelves are present, as taught in Brazeau, for the purpose of providing an improved materials handling system that can efficiently facilitate the entry, processing, and removal of inventory items from an inventory system and that assists operators to perform tasks in an automated fashion.

Allowable Subject Matter
Claims 10-13 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose:

the prescribed condition is that the time to an estimated operation start time that a picking operation starts at the subsequent position is equal to or smaller than another prescribed threshold, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655